Title: To George Washington from Lieutenant Thomas Douglass, 17 March 1779
From: Douglass, Thomas
To: Washington, George


May it please your Excellancy
Philadelphia March 17th 1779
I understand by your letter to Colonel Procter, that the Arraingment of the Corps of Artillery, is to take place, and the officers desired to send Your Excellancy their Claims. on making enquiry of some Gentlemen, who Assisted in Arrainging the rank of the Army, whether any respect was paid to former Commissions or not, they informed me there was, I beg leave to inform Your Excellancy I at presant hold a first Lieutenants Commission in Colonel Procters Regiment, bearing deat first April 1777—but previous to that held a first Lieutenants Commission in Captain James Montgomery’s Company of Artillery, orderd to be raisd by Congress, dated the Second Decemr 1776, and Joind your Excellancy before the second affair in Trinton, and Serv’d in that Station untill the Company was discharged, as Captain Montgomery belong’d to the Sea, I a Short time after was honer’d with the Commission I now hold—I am inform’d that four Companys is to be Annex’d to this Regiment, and that Captain Jones’s is to be one, if so, it will be very disagreeble—as Captain Jone’s first Lieut. David Fick, was a Serjeant in our Regiment Feby 1777 and paid as Such, tho’ he now holds a first Lieutenants Commission dated in January same year, least Your Excellancy may not be aquainted with it, I take the liberty to inform you thereof, not doubting the Gentlemen that is to settle the Arrangment will see the Improperity of an officer, being Commanded by his former Serjeant, Your Excellancy will for ever obledge me to order this to be sent to they Gentlemen, that is to Settle the Rank of Colonel Procters Reigt. I have the honour to be your Excellancy’s most Obedient Humble Servent
Thomas Douglass
